
	

113 HR 2669 IH: Community-Based Gang Intervention Act
U.S. House of Representatives
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2669
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2013
			Mr. Cárdenas (for
			 himself, Mr. Scott of Virginia,
			 Ms. Bass, Mr. Vargas, Mr.
			 McNerney, Mr. Rush,
			 Ms. Hahn, Ms. Michelle Lujan Grisham of New Mexico,
			 Mr. Garcia,
			 Mr. Gutiérrez,
			 Mr. Ben Ray Luján of New Mexico,
			 Mrs. Napolitano,
			 Mr. Castro of Texas,
			 Ms. Jackson Lee,
			 Mr. Cummings,
			 Mr. Rangel,
			 Mr. Hinojosa,
			 Mr. Nolan,
			 Mr. Lowenthal,
			 Mr. Serrano, and
			 Mr. Cohen) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To provide definitions of terms and services related to
		  community-based gang intervention to ensure that funding for such intervention
		  is utilized in a cost-effective manner and that community-based agencies are
		  held accountable for providing holistic, integrated intervention services, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Community-Based Gang Intervention
			 Act.
		2.Findings; sense
			 of Congress
			(a)FindingsThe Congress finds as follows:
				(1)For the first time in the history of the
			 United States, more than one in every 100 adults is incarcerated.
				(2)The United States
			 incarcerates more people than any other country in the world, with more than
			 2,200,000 people behind bars and another 5,000,000 people on probation or
			 parole.
				(3)The United States
			 has only 5 percent of the world’s population, but 25 percent of the world’s
			 prisoners.
				(4)In 2007, the
			 Federal Government spent $19,617,000,000 on police protection, corrections, and
			 judicial and legal services, representing a 286 percent increase since 1982.
			 This included a 475 percent increase for corrections and a 287 percent increase
			 for police protection.
				(5)The growing prison
			 system is also impacting State budgets, with total State spending on
			 incarceration topping $53,000,000,000 in 2012, up from $10,000,000,000 in
			 1987.
				(6)With increased
			 prison costs, vital social programs and services such as education, job
			 creation, housing, and healthcare are being cut or eliminated to maintain the
			 prison industry.
				(7)Between 1987 and
			 2007, the amount States spent on corrections increased 127 percent, while the
			 increase in higher education spending was only 21 percent.
				(8)Over the past 10
			 years, the State of California’s general fund expenditures for higher education
			 have fallen 9 percent, while general fund expenditures for corrections and
			 rehabilitation have increased 26 percent.
				(9)The State of
			 California has the second largest prison population in the nation with 165,062
			 prisoners under the jurisdiction of State or Federal correctional authorities
			 in 2010.
				(10)According to one
			 study, there are now 6 times as many gangs and at least twice the number of
			 gang members in Los Angeles since the start of the 30 year war on
			 gangs.
				(11)The City and
			 County of Los Angeles have been dubbed the gang capital of the
			 Nation with an estimated 463 gangs and 38,974 gang members in the City, and
			 more than 1,300 gangs and 150,000 gang members in the County.
				(12)According to the
			 Office of Juvenile Justice and Delinquency Prevention, allowing 1 youth to
			 leave school for a life of crime and drug abuse costs society between
			 $1,700,000 and $2,300,000.
				(13)In the State of
			 California, the average annual cost per inmate is $47,421 for an adult inmate,
			 and $218,000 for a youth inmate.
				(14)The most recent
			 data on overall State spending on juvenile justice programs reveals that in
			 1998, States spent nearly $4,200,000,000 on juvenile justice related programs,
			 which was a 65 percent increase from fiscal year 1994. Of those expenditures,
			 67 percent went towards residential placements, while only 8.4 percent went
			 towards delinquency prevention.
				(15)Gang and youth
			 violence substantially decreases when governments address the root causes of
			 gang violence and adequately fund community-based programs and
			 practices.
				(16)Studies continue
			 to prove that community-based gang intervention provides long-lasting,
			 cost-effective results and opportunities for the youth and families most
			 susceptible to gang violence.
				(b)Sense of
			 CongressIt is the sense of
			 Congress that, in developing a comprehensive violence reduction strategy, the
			 United States should acknowledge and address larger, entrenched social
			 conditions and issues such as poverty, homelessness, inadequate educational
			 systems, and limited economic opportunities that give rise to gangs and gang
			 violence.
			ICOMMUNITY-BASED
			 GANG INTERVENTION AGENCIES
			101.Community-based
			 gang intervention agenciesThe
			 Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et
			 seq.) is amended by adding at the end the following new title:
				
					VICOMMUNITY-BASED
				GANG INTERVENTION GRANTS
						601.PurposeThe purpose of this title is to offer
				holistic and comprehensive support for the variety of community-based gang
				intervention activities that focus on and engage active and former gang
				members, their close associates, and gang members in and returning from
				confinement. Gang-involved youth and their families require specialized
				intensive and comprehensive services that address the unique issues encountered
				by youth when they become involved with gangs. Community-based gang
				intervention involves proactive and reactive responses to gang activities on
				several levels, including—
							(1)the regional
				level, to promote and coordinate peace truces and cease-fires between
				groups;
							(2)the State and
				local level, including community and the juvenile halls, camps, Division of
				Juvenile Justice facilities, county jails, and State prisons; and
							(3)the neighborhood
				and street level, including with active gang members individually.
							602.Support of
				community-based gang intervention agencies
							(a)Support of
				community-Based gang intervention agenciesSubject to the
				availability of appropriations, the Administrator shall award grants to
				eligible entities to carry out the activities described in subsection
				(c).
							(b)Eligible
				entityFor the purposes of this section, an eligible
				entity means a community-based gang intervention agency that is a
				nonprofit organization with a proven track record and expertise in providing
				community-based gang intervention activities through a community-based gang
				intervention model.
							(c)Grant
				activitiesEach entity awarded a grant under this section shall
				carry out the following activities:
								(1)Conduct street
				mediation by working with gang members and persons with influence over such
				member to defuse and de-escalate potential and actual violence internally
				between gang members and between rival gangs.
								(2)Develop local and
				regional truces by creating cease-fires or nonaggression agreements between
				rival gangs and neighborhoods.
								(3)Serve as conduits
				who facilitate constant dialogue and maintenance between gangs and
				neighborhoods.
								(4)Provide services
				that respond to the high levels of anxiety experienced by gang members to
				decompress critical situations due to traumatic events.
								(5)Provide 24-hour,
				7-day-a-week crisis intervention services by responding to requests for
				violence prevention services made by gang members, the families of gang
				members, school officials, intervention workers, social service agencies, or
				law enforcement.
								(6)Provide targeted
				training and technical assistance to violence-plagued communities after a major
				gang-related incident.
								(7)Facilitate the
				development of a community response plan, including training protocols,
				situational scene scenarios, and emergency response.
								(8)Make a reasonable
				effort to prevent gang-related rumors from intensifying tension between gangs
				or igniting violent responses by gangs.
								(9)Establish
				relationships with community stakeholders to inform and engage them in
				quality-of-life activities that enhance intervention activities.
								(10)Serve as
				intervention representatives in communities by attending local meetings
				involving nonprofit organizations, schools, faith-based organizations, and
				other entities.
								(11)Develop conflict
				resolution skills and techniques to address and resolve community concerns
				related to gang activity in order to improve the quality of life within
				neighborhoods.
								(12)Work with schools
				to respond to gang-related issues and crises both in and outside of
				school.
								(13)Provide support
				services for youth and families affected by gang violence and other victims of
				gang violence (including any individual who is physically, emotionally,
				financially, or otherwise harmed by criminal activity, and those affected by
				harm done to or by a family member), which may include—
									(A)advocating for
				public sector and private sector assistance and services;
									(B)grief counseling;
				and
									(C)referrals to
				treatment and rehabilitation for cognitive, mental, emotional, physical, or
				financial injury, loss, or suffering.
									(14)Provide
				comprehensive mental health services to youth and families affected by gang
				violence or involvement, including—
									(A)integrated
				services comprised of individual, family, and group therapy modalities, and
				psychological education provided through youth and parent training programs;
				and
									(B)gang-responsive
				services including skills training, assessing and servicing youth with
				developmental disabilities, behavioral modification, and services to address
				substance use and abuse, anger management, emotional regulation, traumatic
				stress, family violence, depression, suicide, anxiety, and educational
				problems.
									(15)Provide public
				and private sector career job training, development, and placement,
				including—
									(A)job-finding and
				job-maintaining skills, including skills related to resume writing,
				interviewing, workplace decorum, interpersonal communication, and
				problem-solving;
									(B)information about
				legal rights in the workplace; and
									(C)financial
				literacy.
									(16)Assist with
				substance use and abuse treatment, domestic violence victims, and voluntary
				tattoo removal of markings on the body related to gang involvement.
								(d)Availability of
				victims assistanceAn entity awarded a grant under this section
				that provides victim assistance under paragraph (13) of subsection (c) shall
				not discriminate in the provision of such assistance to an individual based on
				race, ethnicity, gender, sexual orientation, socioeconomic level, or past
				record.
							603.DefinitionsIn this title:
							(1)CommunityNotwithstanding
				the definition of community based in section 103, the term
				community means a unit of local government or an Indian
				Tribe.
							(2)Community-based
				gang intervention agencyThe term community-based gang
				intervention agency means a community-based organization, association,
				or other entity that—
								(A)promotes public
				safety, with the specific objective of reducing and stopping gang-related and
				gang-motivated violence and crime; and
								(B)has a history of,
				or experience or specific training in, effectively working with gang-involved
				youth and their families.
								(3)Community-based
				gang intervention modelThe term community-based gang
				intervention model means a holistic and comprehensive approach to
				reducing gang violence that utilizes the two-prong approach of community based
				intervention and an integrated approach of providing rehabilitative service
				delivery to gang-involved youth that—
								(A)deploys
				specialists in community-based gang intervention who are trained to utilize the
				two-prong approach of community-based gang intervention and who intercede,
				interact, and participate with and in the community to quell rumors, prevent
				and mediate conflicts, and respond to crises related to gang activity and
				violence;
								(B)delivers
				rehabilitative services to gang-involved individuals and families; and
								(C)addresses the
				barriers that gang-involved youth and their families encounter and the societal
				factors that promote gang violence.
								(4)Evidence-basedThe
				term evidence-based, when used with respect to a practice relating
				to gang activity prevention and intervention (including community-based gang
				intervention), means a practice (including a service, program, or strategy)
				that has statistically significant outcomes that include a reduction in
				gang-related violence and an increased number of youth in job development,
				recreation, arts-based activities, or faith-based activities. Such outcomes may
				be determined by—
								(A)an experimental
				trial, in which participants are randomly assigned to participate in the
				practice that is the subject of the trial; or
								(B)a
				quasi-experimental trial, in which the outcomes for participants are compared
				with outcomes for a control group that is made up of individuals who are
				similar to such participants.
								(5)GangThe
				term gang means a group of individuals—
								(A)organized by
				geography, culture, or activity;
								(B)that have a group
				name, and may have other identifying characteristics of the group such as
				colors and nicknames; and
								(C)who engage in the
				use of violence to defend the members or territory of the group.
								(6)PromisingThe
				term promising, when used with respect to a practice relating to
				community-based gang intervention, means a practice that is not evidence-based,
				but—
								(A)that has outcomes
				from an evaluation that demonstrate that such practice reduces gang-related
				violence and crime; or
								(B)about which a
				study is being conducted to determine if such practice is
				evidence-based.
								(7)YouthThe
				term youth means—
								(A)an individual who
				is 18 years of age or younger; or
								(B)in any State in
				which the maximum age at which the juvenile justice system of such State has
				jurisdiction over individuals exceeds 18 years of age, an individual who is
				such maximum age or
				younger.
								.
			IIAMENDMENTS TO THE
			 OFFICE OF JUVENILE JUSTICE AND DELINQUENCY PREVENTION
			201.Definition of
			 community-based gang interventionSection 103 of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5603) is amended—
				(1)in paragraph (1),
			 by inserting except when used in title VI, before the
			 term;
				(2)in paragraph (28),
			 by striking and after the semicolon;
				(3)in paragraph (29),
			 by striking the period at the end and inserting ; and;
			 and
				(4)by adding at the
			 end the following new paragraph:
					
						(30)Community-based
				gang interventionExcept when used as part of the term
				community-based gang intervention agency or community-based
				gang intervention model, the term community-based gang
				intervention means a two-prong approach to reducing gang violence
				that—
							(A)provides
				specialized, gang-specific mediation and mitigation to stop or prevent violence
				by, within, and between gangs; and
							(B)provides the
				redirection of individual gang members and their families through proactive
				efforts that increase peace and safety for gang members, their families, and
				their
				communities.
							.
				202.Community-based
			 gang intervention representative to State advisory boardsSection 223(a)(3)(ii) of the Juvenile
			 Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(a)(3)(ii)) is
			 amended—
				(1)in subclause
			 (III), by inserting , community-based gang intervention, after
			 delinquency prevention and treatment; and
				(2)in subclause (IV),
			 by inserting community-based gang intervention, after
			 prevention and treatment,.
				203.Grants for
			 delinquency prevention programsSection 504 of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5783) is amended—
				(1)in subsection
			 (a)—
					(A)by redesignating
			 paragraphs (7) and (8) as paragraphs (8) and (9), respectively; and
					(B)by inserting after
			 paragraph (6) the following new paragraph:
						
							(7)community-based
				gang intervention and gang prevention
				activities;
							.
					(2)in subsection
			 (c)(2), by inserting and community-based gang intervention
			 before activities;.
				
